Case: 1:21-mc-00017-SJD-SKB Doc #: 1-2 Filed: 08/05/21 Page: 1 of 2 PAGEID #: 7




                        UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

              In re: DMCA Subpoena to YouTube, LLC :
                                                   :
                                                   : Case No. 1:21-mc-0017
                                                   :
                                                   :
                                                   : DECLARATION OF
                                                   : ADAM C. SHERMAN
                                                   :
                                                   :
                                                   :

              I, Adam C. Sherman, Esq., declare, under penalty of perjury, as follows:

              1.     I am over the age of 18 and am competent to testify to the matters contained

     here. I have personal knowledge of the matters contained in this Declaration.

              2.     I am an attorney with the law firm of Vorys, Sater, Seymour and Pease LLP.

     I represent Aerus LLC (“Aerus”), which owns the copyright to the images, videos, and

     marketing materials it created to market Aerus products.

 3. Aerus discovered the Youtube Channel NanoLab SG, located at the URL

     https://www.youtube.com/channel/UCmJsDh5lbVOObh2wHdDyi5g. A video listed on

     this channel incorporates a portions of a video created by Aerus or Aerus is the copyright

     owner.               The       video       was       located       at       this      URL:

     https://www.youtube.com/watch?v=UiFZHrAgbnY&t=5s. The posting of this video on

     the “NanoLab SG” Youtube channel infringes Aerus’ copyright.

              4.     The YouTube channel NanoLab SG is hosted by YouTube, LLC

     (“YouTube”).
Case: 1:21-mc-00017-SJD-SKB Doc #: 1-2 Filed: 08/05/21 Page: 2 of 2 PAGEID #: 8




            5.      Aerus seeks to subpoena YouTube for documents containing identifying

     information relating to the identity of the person or entity who/that operates the YouTube

     channel at https://www.youtube.com/channel/UCM7oQDsmL3VmXVVcc5RwwZQ.

            6.      The objective of subpoenaing YouTube is to obtain the identity of the

     alleged infringer, and such information that Aerus obtains from YouTube will only be used

     for the purpose of protecting Aerus’ rights under 17 U.S.C. § 101, et seq.

            7.      Attached as Exhibit 1 to this Declaration is a true and correct copy of the

     notification sent to YouTube, pursuant to 17 U.S.C. § 512(C)(3)(A).

     DATED: August 5, 2021

                                                                 /s/ Adam C Sherman
                                                                 Adam C. Sherman, Esq.
